Citation Nr: 1106792	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for endometriosis with a 
resulting hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.  At this hearing, the Veteran 
waived RO review of additional evidence submitted. 


FINDINGS OF FACT

1.  Reynaud's disease is etiologically related to the Veteran's 
severe cold exposure in active service.

2.  Endometriosis with a resulting hysterectomy is etiologically 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Reynaud's disease was incurred in active service.  38 
U.S.C.A. §§ 1110; 1131; (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Endometriosis with a resulting hysterectomy was incurred in 
active service.  38 U.S.C.A. §§ 1110; 1131; (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of her 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate her claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Raynaud's Disease 

The Veteran asserts, and testified before the undersigned VLJ in 
October 2010, that she is entitled to service connection for 
Raynaud's disease because the disability is related to her 
service, to specifically include her service in the Chicago area 
where her fingers turned white due to cold temperatures. 

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that service connection is warranted for 
Raynaud's disease.

Service treatment records (STRs) show the Veteran was on 
permanent physical profile as of February 1991 for Raynaud's 
phenomenon.

The Veteran was afforded a VA compensation and pension 
examination in July 2007 in which she reported that Raynaud's 
started in 1991 but was diagnosed several years later.  She 
stated that it occurred intermittently with cold weather during 
the winter and was mild in severity.  The examiner diagnosed 
Raynaud's syndrome with symptoms to include paresthesias and 
intermittent pallor of the fingers during cold exposure.

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Thus, the Veteran is competent to testify regarding her symptoms 
during and after active service.  She is also competent to 
testify in regard to events during service, such as experiencing 
her fingers turning white.  In addition, the Board has found the 
Veteran to be credible. 

In light of the in-service permanent physical profile for 
Raynaud's phenomenon; current diagnosis of Raynaud's syndrome; 
her reported in-service symptoms; and the Board's determination 
that the Veteran is competent and credible in reporting the onset 
of her disability in service, the Board finds that the Veteran is 
entitled to service connection for Reynaud's disease.

Endometriosis with Resulting Hysterectomy

The Veteran contends that she is entitled to service connection 
for endometriosis with a resulting hysterectomy as she believes 
her condition is related to her active duty service.  

The Board notes that the Veteran's STRs show no complaints of or 
treatment for endometriosis.  However, the Veteran points to a 
December 1989 report of abdominal pain just under her ribs as 
evidence of her condition, backing this assertion by submitting 
multiple articles in which vague abdominal pain is later 
attributed to diagnoses of endometriosis.

As for post-service medical evidence, the record contains private 
treatment records showing a diagnosis of stage IV endometriosis, 
with a resulting hysterectomy in December 2004, and the report of 
the aforementioned VA examination in July 2007 in which pelvic 
pain; abdominal pain; history of abnormal vaginal bleeding; 
history of endometriosis confirmed by laparoscopy with bowel or 
bladder involvement were noted. 

The Veteran testified before the undersigned VLJ in October 2010 
that she first started noticing issues with her stomach while on 
active duty.  The Veteran stated that she did not go to sick call 
as she was a medic.  She also testified as to the aforementioned, 
documented abdominal pain and her exposure to many chemicals, 
smoke, and other toxins in service.

In correspondence from Dr. T.A.P., D.O., dated in November 2010, 
the Veteran's reports of in-service abdominal and pelvic pain 
were noted.  The doctor also noted that she treated the Veteran 
in October 2004; discovered an ovarian mass with an elevated 
CA125; referred her for a hysterectomy that was performed in 
2005; and later diagnosed her with stage IV endometriosis.  The 
doctor stated that the Veteran was seen in her office for pelvic 
pain determined to be secondary to severe endometriosis.  The 
doctor opined that it was more likely than not that the Veteran's 
pain was directly related to her endometriosis and, because at 
the time of discovery of the disease it was extensive, it might 
have been present for years prior to its discovery to include 
being present during the Veteran's deployment in service.

In correspondence from Dr. C.L., M.D., submitted in December 
2010, the doctor noted seeing the Veteran from May 2003 to 
October 2003; that she presented with a pelvic mass; was found to 
have a markedly enlarged uterine fibroid; and later had the 
fibroid and endometrioma of the left ovary removed.  The doctor 
noted that it was unusual for the fibroid to be so large in size 
at the time of the first visit and for the endometriosis to 
progress so rapidly that it resulted in the Veteran undergoing a 
hysterectomy and bilateral salpingo-oophorectomy in December 
2004.  The doctor opined that based on the unusual size and rapid 
progression of her disease, it was as least as likely than not 
that the Veteran's uterine fibroids and endometriosis were 
directly related to or aggravated by her exposure to 
petrochemicals in the past.

As noted above, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 
379; Falzone, 8 Vet. App. 398; Caldwell, 1 Vet. App. 466.  Thus, 
the Veteran is competent to testify regarding her symptoms during 
and after active service regarding her endometriosis with a 
resulting hysterectomy.  She is also competent to testify in 
regard to events during service, such as her exposure to many 
chemicals, smoke, and other toxins.  Again, the Board has found 
the Veteran to be credible. 

In light of the in-service report of abdominal pain just under 
her ribs in December 1989; diagnosis of stage IV endometriosis 
with a resulting hysterectomy in December 2004; private medical 
opinions linking this disability to service; her reported in-
service symptoms; and the Board's determination that the Veteran 
is competent and credible in reporting her symptoms, the Board 
finds that the Veteran is entitled to service connection for 
endometriosis with a resulting hysterectomy.





ORDER

Entitlement to service connection for Reynaud's disease is 
granted.

Entitlement to service connection for endometriosis with a 
resulting hysterectomy is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


